Citation Nr: 1703358	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a lower back disability, to include degenerative disc disease and degenerative joint disease of the lumbar spine.

3. Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease. 

4. Entitlement to service connection for a heart disability. 

5. Entitlement to service connection for neuropathy of the left lower extremity. 

6. Entitlement to service connection for neuropathy of the right lower extremity.

7. Entitlement to service connection for restless leg syndrome. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1991, with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for a number of disabilities. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

To that end, a veteran has the right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 20.703 (2016). In such a case, the Board may not proceed with review of the claims on appeal without first providing the veteran an opportunity for the requested hearing.

Here, the Veteran did not request a hearing on his Substantive Appeal (VA-9) dated January 2014. However, in June 2014 and prior to the promulgation of a Board decision on the current claims, the Veteran submitted two written requests for a Travel Board hearing. The record does not reflect that the RO has scheduled the requested hearing, or that the Veteran has withdrawn this request at any time. 

Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing. Therefore, remand is required in this case to schedule the Veteran for a travel board hearing so that he may provide evidence in support of his claim. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2016).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




